Citation Nr: 1523748	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-35 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for tinnitus and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO determined that new and material evidence had been received in order to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus; however, denied both claims on the merits.

In May 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In February 2015, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record.  During the February 2015 hearing, the record was held open for 30 days until March 18, 2015, to allow the Veteran the opportunity to submit additional evidence; however, to date, no additional evidence has been received.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

The reopened claims for service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a final June 2001 rating decision, service connection for bilateral hearing loss was denied.

2.  In a final September 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

3.  Evidence associated with the record since the final September 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

4.  In a final September 2007 rating decision, service connection for tinnitus was denied.

5.  Evidence associated with the record since the final September 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a tinnitus.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2014)].

2.  The September 2007 rating decision that determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)].

3.  New and material evidence has been received to reopen the claim of entitlement to service for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).

4.  The September 2007 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)].

5.  New and material evidence has been received to reopen the claim of entitlement to service for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral Hearing Loss

Service connection for bilateral hearing loss was originally denied in a rating decision issued in June 2001.  At such time, the evidence of record included service treatment records, private treatment records, and VA treatment records.  It was noted that the Veteran's service treatment records were silent for any complaints or treatment for bilateral hearing loss.  Additionally, the RO noted the Veteran's VA treatment records from July 1998 to January 1999 indicated that his hearing loss had begun six or seven years previously.  The RO denied service connection on the basis that bilateral hearing loss was not shown until many years after the Veteran left service.

In June 2001, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for bilateral hearing loss was received until August 2006, when the Veteran filed his claim to reopen.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. 
§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral hearing loss was received prior to the expiration of the appeal period stemming from the June 2001 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Thereafter, a September 2007 rating decision determined that new and material evidence had not been received to reopen the claim for service connection for bilateral hearing loss.  In addition to the evidence considered in the June 2001 rating decision, the RO considered updated VA treatment records.  However, the RO determined that the new evidence was not material because it did not relate to whether the Veteran's current bilateral hearing loss was related to his military service.  As such, the RO found that the additional evidence did not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  Therefore, the Veteran's claim was not reopened.

Although notified of the decision and his appellate rights in September 2007, no further communication regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss was received until May 2011, when VA received his application to reopen his claim.  Therefore, the September 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. § 3.104, 20.302, 20.1103 (2007) [(2014)].  Again, 38 C.F.R. § 3.156(b) is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bilateral hearing loss was received prior to the expiration of the appeal period stemming from the September 2007 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

The evidence received since the September 2007 rating decision includes VA treatment records dated from August 2010 reflecting treatment for bilateral hearing loss.  Also of record is the report from a September 2011 VA audiological examination.  Finally, the record also contains the Veteran's lay statements regarding in-service incurrence and a continuity of symptoms following service.  See DRO Hearing Transcript, May 2013; Board Hearing Transcript, February 2015.  As such evidence was not previously considered by the RO, it is considered new.

Furthermore, the Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection.  While this new evidence is not conclusive as to the issue at hand, it nevertheless raises a reasonable possibility of substantiating the claim in light of the bases of the prior denial.  Moreover, the current assertions by the Veteran contain greater detail than those previously submitted, and are not entirely cumulative of the statements of record at the time of the prior final decision; as such they represent new evidence.  As the credibility of the Veteran's lay statements must be presumed, such statements raise a reasonable probability of substantiating his claim.  Justus, supra.  Therefore, the Board finds that new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 C.F.R. § 3.156(a); Shade, supra.

Tinnitus

Service connection for tinnitus was originally denied in a rating decision issued in September 2007.  At such time, the RO considered the Veteran's service treatment records and VA treatment records.  The RO determined that, although the Veteran's VA treatment records reflected ongoing problems with tinnitus, his service treatment records did not reflect any complaints or treatment for tinnitus.  Furthermore, the RO found that there was no evidence linking the Veteran's tinnitus to his military service.  Thus, the RO denied service connection.

In September 2007, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for tinnitus was received until May 2011, when VA received his application to reopen his claim.  Therefore, the September 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2014)].  Again, 38 C.F.R. § 3.156(b) is inapplicable as no evidence pertaining to the Veteran's claim for service connection for tinnitus was received prior to the expiration of the appeal period stemming from the September 2007 rating decision.  See also See also Bond, supra; Roebuck, supra; Muehl, supra.

The evidence received since the September 2007 rating decision includes VA treatment records dated from August 2010 reflecting treatment for tinnitus.  Also of record is the report from a September 2011 VA audiological examination.  Finally, the record also contains the Veteran's lay statements regarding in-service incurrence and a continuity of symptoms following service.  See DRO Hearing Transcript, May 2013; Board Hearing Transcript, February 2015.  As such evidence was not previously considered by the RO, it is considered new.

Furthermore, the Board finds that the evidence related to an unestablished fact necessary to substantiate the Veteran's claim for service connection.  While this new evidence is not conclusive as to the issue at hand, it nevertheless raises a reasonable possibility of substantiating the claim in light of the bases of the prior denial.  Moreover, the current assertions by the Veteran contain greater detail than those previously submitted, and are not entirely cumulative of the statements of record at the time of the prior final decision; as such they represent new evidence.  As the credibility of the Veteran's lay statements must be presumed, such statements raise a reasonable probability of substantiating his claim.  Justus, supra.  Therefore, the Board finds that new and material evidence has been received to reopen the claim for service connection for tinnitus.  38 C.F.R. § 3.156(a); Shade, supra.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, he contends that such are a result of his in-service noise exposure from working as a voice radio operator.  See Board Hearing Transcript, February 2015.  Specifically, he alleges that his military occupational specialty required him to wear headphones for twelve hours a day at a high volume so that he could hear what was being said.  Id.  The Veteran stated that, following a twelve-hour shift, he would have headaches, and he noticed a ringing in his ears.  He further indicated that he did not notice his hearing loss while in service; however, upon leaving the service, he stated that both he and his wife noticed that his hearing became progressively worse to the point where he began to seek medical treatment in 1998.  Id.

The Veteran's October 1971 enlistment examination revealed puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
20
15
0
-
0
RIGHT
15
0
0
-
0

The Veteran's April 1974 separation examination revealed puretone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
10
0
0
-
0
RIGHT
10
0
0
-
5

In September 2011, the Veteran was afforded a VA audiological examination to address the nature and etiology of his bilateral hearing loss.  The examination revealed the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
LEFT
60
85
105+
105+
105+
RIGHT
70
75
105+
105+
105+

During the examination, the Veteran reported noise in-service exposure while working as a radio operator for twelve-hour shifts.  The Veteran also discussed his post-service noise exposure, stating that hearing protection was not needed in his current and former places of employment (driving a truck for the Department of Highways and working in a printing press manufacturing plant).  The Veteran also stated that he used noise protection when hunting.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of his military service.  To support this opinion, the examiner reasoned that the Veteran's hearing was normal when he separated from the military.  No further rationale was provided.

The Board finds that such opinion is inadequate because the examiner failed to provide an adequate rationale for the opinion.  In this regard, the examiner's rationale relies solely on the fact that the Veteran had normal hearing upon leaving service.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection, especially given the evidence of noise exposure in service and the Veteran's lay statements concerning continuity of symptoms.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion).  In this regard, the Veteran has consistently reported that his hearing has gotten progressively worse from the time he left service until he finally sought treatment in the 1998.  However, the examination report does not reflect consideration of the Veteran's lay statements.

With respect to the Veteran's claim for service connection for tinnitus, at the September 2011 VA examination, he stated that he had experienced tinnitus since service, when he was required to listen to headphones at a high volume in order to hear communications over the interference cause by power lines.  The examiner opined that the Veteran's tinnitus was at least as likely as not caused by his bilateral hearing loss, since tinnitus was known to be a symptom associated with hearing loss.  To support this opinion the examiner pointed to an August 2001 VA audiologic evaluation which stated that the Veteran's tinnitus had been constant for fifteen years.

The Board also finds that the September 2011 VA examination, as it pertains to the etiology of the Veteran's tinnitus, is inadequate.  While the examiner opined that the Veteran's tinnitus was related to his hearing loss, she did not specifically opine as to whether the Veteran's tinnitus was directly related to his military service, including in-service noise exposure.  The examination also does not reflect consideration of the Veteran's statements regarding onset in service and continuity of symptoms.  See Dalton, supra. The Veteran has continuously alleged that he began experiencing ringing in the ears in service.  With regard to the August 2001 VA audiologic evaluation highlighted by the examiner, the Board notes it indicates only that tinnitus had been constant for fifteen years, not that the condition had its onset fifteen years ago.  The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, the Veteran is competent to assert that he has had continuing problems with hearing loss and tinnitus from or proximate to service to the present time.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Therefore, given the competent lay statements of record as to problems with hearing loss and tinnitus continuously following service, an addendum etiological opinion that reflects consideration of the Veteran's statements concerning onset and continuity of symptomatology should be obtained.

Additionally, it appears that there may be outstanding private treatment records that may be relevant to the Veteran's claim.  In this regard, the Veteran testified that he was given a hearing test by Miracle Ear in 2006; however, to date, the results of that hearing test have not been associated with the record.  As such, on remand, the AOJ should take appropriate steps, including contacting the Veteran, to obtain any outstanding private treatment records, to include such hearing test.  Moreover, the most recent VA treatment records associated with the record are dated from May 2013.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain any outstanding VA treatment records from May 2013 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his bilateral hearing loss and tinnitus.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include the 2006 hearing test from Miracle Ear and VA treatment records dated from May 2013 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, return the electronic claims file to the VA audiologist who conducted the Veteran's September 2011.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic claims file, as well as this Remand, have been reviewed.  If the audiologist who conducted the September 2011 examination is not available, the electronic claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning onset and continuity of symptomatology, the examination should opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure, to include his military duties as a radio operator.  In rendering such an opinion, the examiner should specifically document consideration of the Veteran's complaints of continuous bilateral hearing loss and tinnitus from or proximate to service to the present time.

The opinion provided must be supported by a clear rationale and not be based solely on the lack of any evidence of hearing loss in the Veteran's service treatment records.  Hensley, supra.

3.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claims based on the entirety of the evidence of record.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


